                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:17-cv-00643-FDW-DCK


 Denise Kinsinger                           )
 Eric Kinsinger,                            )
                                            )
                Plaintiffs,                 )
                                            )
        vs.                                 )    DESIGNATION OF HEARING OFFICER
                                            )
 Steven Matthew Good                        )
 William H Winn Jr                          )
 Star Marketing and Administration,         )
 Inc.                                       )
 Trustmark Life Insurance Company           )
 Trustmark Insurance Company                )
 Smartcore, LLC Group Health                )
 Benefit Plan                               )
 Smartcore Electrical Services, LLC         )
 Smartcore Electric, LLC                    )
 Smartcore, LLC                             )
 Jared Crafton Crook,                       )
                                            )
               Defendants.                  )

       THIS MATTER is before the Court for the purpose of designating a hearing officer for the

hearing on Defendant Winn’s exemptions to be conducted pursuant to N.C. Gen. Stat. § 1C-

1603(e)(7).

       Attorney Erica H. Petri, Attorney Advisor with the United States District Court for the

Western District of North Carolina is hereby appointed by this Court to conduct the exemption

hearing in this matter. Ms. Petri will schedule the hearing to be conducted telephonically and will

submit a Memorandum and Recommendation for review by this Court.

       Ms. Petri is to be served with a copy of this “Designation.”

       IT IS SO ORDERED.
                                            Signed: November 10, 2020




     Case 3:17-cv-00643-FDW-DCK Document 162 Filed 11/10/20 Page 1 of 1
